ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
The instant invention is deemed to be directed to an unobvious improvement to a method for forming an airfoil for a gas turbine engine over US Patent Publication No. 20190022743A1 which teaches the method comprising: forming an airfoil body about a core assembly 10 configured to define one or more internal cavities of the airfoil body, the core assembly comprising at least one core structure having a purge slot protrusion extending from a portion of the at least one core structure 12,16,18,20,22,24; removing the core assembly from the airfoil body to form one or more internal cavities, wherein at least one internal cavity has a cavity extension 44,46 define by the purge slot protrusion 42; and forming a squealer pocket in a tip of the formed airfoil body.
Regarding claim 1 and all the claims that depend on claim 1, prior art fails to teach or fairly suggest a cavity purge slot is formed at the cavity extension to fluidly connect the respect internal cavity with the squealer pocket, wherein the purge slot protrusion is a radially extending protrusion from a top of the at least one core structure, the radially extending protrusion is equal to or less than five times a width of the radially extending protrusion.
Regarding claim 9 and all the claims that depend on claim 9, prior art fails to teach or fairly suggest a purge slot protrusion extending from a portion of the core 
Regarding claim 15 and all the claims that depend on claim 15, prior art fails to teach or fairly suggest a cavity purge slot forming an aperture to fluidly connect the internal cooling cavity to the squealer pocket through the recess.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of three patent publications.
US-8,738,491-B1, US-9,938,837-B2, and US-20200408102-A1 are cited to show a core assembly for a gas turbine blade.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745